Citation Nr: 1643108	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which assigned a 10 percent initial disability rating for peripheral neuropathy of the right and left lower extremities, effective May 16, 2013. A subsequent December 2015 rating decision increased the Veteran's award to a 20 percent initial rating for each disability. These matters were later remanded by the United States Court of Appeals for Veterans Claims (Court) in August 2016 to allow for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to initial disability ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

The Veteran's disabilities are currently rated under Diagnostic Code 8521 for external popliteal nerves. Per this Diagnostic Code, a 10 percent rating is warranted for mild incomplete paralysis. A 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating for severe incomplete paralysis. A 40 percent rating is warranted for complete paralysis; foot group and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; or anesthesia covers entire dorsum of foot and toes. 

A rating note accompanying Diagnostic Code 8521 indicates that when incomplete paralysis is wholly sensory, the assigned rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a) (2015). 

However, as noted in the parties' July 2016 Joint Motion for Remand before the Court, the Veteran's relevant symptoms include hair loss, shiny skin, and swelling in the lower extremities. As such, an April 2014 VA examiner noted that the symptoms present in the Veteran's lower extremities were sensory in nature, with the exception of some trophic changes. However, the examiner did not provide an opinion as to whether the Veteran's trophic changes indicated that the condition was more than sensory in nature, and if so whether such changes resulted in the Veteran having a greater degree of impairment that changes that are wholly sensory. 

As such, the Board finds that remand is now warranted such that an addendum opinion regarding this matter may be obtained. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).
  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Ascertain from the Veteran whether he has received any private medical treatment for his service-connected peripheral neuropathy of the right and left lower extremities since August 2014. If so, obtain and associate with the claims file all such records. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Provide the Veteran with a new VA examination to assess the current nature and severity of his service-connected peripheral neuropathy of the right and left lower extremities. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. Any necessary tests and studies should be accomplished. 

The examiner is asked to specifically address the April 2014 examination report indicating that the Veteran experiences both sensory and trophic changes. The examiner should provide an opinion as to whether the Veteran's trophic changes indicate the condition is more than sensory in nature, and if so, whether such trophic changes resulted in the Veteran having a greater degree of impairment that changes that are wholly sensory. The examiner should also indicate whether any swelling of the legs is attributable to the service-connected peripheral neuropathy or is instead attributable to nonservice connected disability such as varicose veins. 

The examiner should report all findings in accordance with VA rating criteria per Diagnostic Code 8521, to include an opinion as to whether the Veteran's incomplete paralysis of the right and left lower extremities is mild, moderate, or severe. The estimate of the severity of the incomplete paralysis should take into consideration any impairment due to trophic changes. The examiner should also indicate whether the Veteran now experiences complete paralysis of either extremity.

3. Thereafter, the RO should readjudicate the issues on appeal. If either of the benefits sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





